The plaintiff in error was convicted in the county court upon a charge of the unlawful sale of intoxicating liquor, and was sentenced to serve a term of 30 days in the county jail and to pay a fine of $250. The judgment was rendered November 7, 1925, and the appeal lodged in this court on March 2, 1926. No briefs have been filed in support of the appeal, and no appearance for oral argument was made at the time the case was submitted. We have examined the record, and find that the information correctly charges the offense, the evidence sustains the verdict, and no prejudicial error is apparent. The case is affirmed.
DOYLE, P.J., concurs.
DAVENPORT, J., absent, not participating.